DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/20/2021 is being entered. Claims 1-6, and 8-21 are pending. Claims 1, 10, and 16 are currently amended. Claim 7 is cancelled. The amendment overcomes the 35 U.S.C. 102(a)(1) rejection. However, upon a further search of the amendment, a reference disclosing the amendment has been discovered and a rejection under 35 U.S.C. 103 has been made. Therefore, responsive to this amendment, this rejection has been made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 10-13, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Publication No. 2019/0049958 A1) hereinafter Liu in view of Sharma et al. (U.S. Publication No. 2019/0050692 A1) hereinafter Sharma further in view of Hosoi et al. (U.S. Publication No. 2021/0086791 A1) hereinafter Hosoi.

Regarding claim 1, Liu discloses a computer-implemented method for operating an autonomous driving vehicle (ADV) [see Paragraph 0229 - discusses that the method is implemented with a computer, and see Figure 3 below - depicts a computer 368 on an autonomous vehicle 100], the method comprising:

    PNG
    media_image1.png
    466
    700
    media_image1.png
    Greyscale

Figure 3 of Liu

calculating a zone failure risk score for each of a plurality of predetermined zones based on a sensor failure risk score associated with each of a plurality of sensors mounted on the ADV, the plurality of predetermined zones being defined based on a sensor layout of the sensors [see Paragraph 0166 - discusses that a zone is either qualified or disqualified (score) based on whether the sensor is qualified or unqualified (score), and see Paragraph 0182 - discusses determining the sensor qualification and zone qualification, all zones (see Paragraph 0158 - discusses sensor zones, which have designated sensors) are checked, and see Figure 2A below - depicts an autonomous vehicles sensor layout and the sensors zones];

    PNG
    media_image2.png
    445
    749
    media_image2.png
    Greyscale

Figure 2A of Liu

determining a sensor capability coverage of the ADV based on the zone failure risk score associated with each of the plurality of predetermined zones [see Paragraph 0175 - discusses a sensor qualification function where each zone is checked using the sensor, when the sensor is unqualified it becomes disqualified due to its degradation];
determining a drivable area of the ADV based on the sensor capability coverage in view of map data associated with a current location of the ADV [see Paragraph 0217 - discusses that eliminating zones where the sensor is degraded, and using (not effected zones) data that is qualified for automated driving: not using the effected sensor reduces accidents and unpredicted driving, and see Paragraph 0133 - discusses using a GPS to correlate the position of a vehicle with a map database]; and
see Paragraph 0219 - discusses that qualified sensor information is received and that the sensor coverage zone is updated for the vehicle, the updated sensor coverage zone is used for planning a path].
	
However, Liu fails to disclose wherein the zone failure risk score of each of the plurality of predetermined zones is calculated based on a mean time between failure (MTBF) for each of the plurality of sensors associated with the corresponding zone, the MTBF representing a frequency of each of the plurality of sensors indicates a false positive or a false negative of object detection.

Sharma discloses wherein a zone failure risk score of each of a plurality of predetermined zones is calculated based on a mean time between failure (MTBF) for each of the plurality of sensors associated with the corresponding zone [see Paragraph 0055 - discusses determining an operation context (mean time between failure), then determining sensor health based on mean time between failure, by obtaining data from a first sensor (camera/LIDAR) and a second sensor (LIDAR/camera)].
Sharma suggests that using a less reliable sensor will skew data [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Liu to calculate the zones for the sensors based a mean time between failure (MTBF) as taught by Sharma in order to overcome skewed data from a sensor [Sharma, see Paragraph 0055].

However, the combination of Liu and Sharma fails disclose the MTBF representing a frequency of each of the plurality of sensors indicates a false positive or a false negative of object detection.

Hosoi discloses a frequency of a sensor that indicates a false positive or a false negative of object detection [see Paragraph 0026 – discusses receiving a sensor failure notification a number of times within a prescribed period (frequency), the sensor erroneously detects an object (false positive) or the sensor has failed to detect an object (false negative) within a prescribed period].
Hosoi suggests that by using a frequency of sensor failure notifications a number of times within a prescribed period allows for identifying a sensor and to not use results of that sensor [see Paragraph 0026] and that by including the measurement result prevents abnormal operation caused by misidentification of an obstacle [see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the MTBF for sensors as taught by Sharma to the calculate a MTBF using a frequency, that indicates a false positive or a false negative of object detection, as taught by Hosoi in order to identify sensors (with failures) and to not use results of that sensor [Hosoi, see Paragraph 0026] and also to prevent abnormal operation caused by misidentification of an obstacle [Hosoi, see Paragraph 0004].

	Regarding claim 2, Liu, Sharma, and Hosoi disclose the invention with respect to claim 1. Liu further discloses detecting an obstacle based on sensor data obtained from at least a portion of the sensors [see Paragraph 0129 - discusses sensing object information]; and 
adjusting the drivable area based on a position of the obstacle relative to the current location of the ADV [see Paragraph 0137 - discussed controlling the behavior of the current location of the vehicle based on the sensed object information].
	
Liu, Sharma, and Hosoi disclose the invention with respect to claim 2. Liu further discloses wherein adjusting the drivable area based on a position of the obstacle comprises:
detecting that the obstacle is located within the drivable area; determining a maximum deceleration rate of the ADV [see Paragraph 0137 - discussed controlling the behavior of the vehicle based on the sensed object information, the behavior being a deceleration rate (see Paragraph 0059 - discusses based on the sensor data, a braking operation is adjusted), see Paragraph 0126 – discusses determining the deceleration rate of the vehicle]; and
refining the drivable area based on the maximum deceleration rate in view of an obstacle detected within the drivable area to avoid colliding with the obstacle [see Paragraph 0137 - discusses controlling the deceleration of the vehicle with respect to the inter-object spacing magnitude of the current location of the vehicle and the sensed object information].

Regarding claim 4, Liu, Sharma, and Hosoi disclose the invention with respect to claim 2. Liu further discloses detecting that the obstacle is located within the drivable area [see Paragraph 0129 - discusses sensing object information];
predicting a moving trajectory of the obstacle [see Paragraphs 0139-0141 - discusses modeling the behavior of nearby objects; predicting whether a vehicle will attempt to pass a slow-moving vehicle in the right lane]; and
refining the drivable area of the ADV based on the predicted moving trajectory of the obstacle [see Paragraph 0137 - discusses controlling the deceleration of the vehicle with respect to the inter-object spacing magnitude of the current location of the vehicle and the sensed object information, and see Paragraph 0139 - discusses determining a behavior of the vehicle using the modeled behavior of objects].

Regarding claim 6, Liu, Sharma, and Hosoi disclose the invention with respect to claim 2. Liu further discloses wherein a portion of the obstacle is located within the drivable area [see Paragraph 0129 - discusses sensing object information, and see Paragraph 0037 – discusses sensing with a LIDAR or camera, sensing with either of these will only be able to detect a portion of the object to begin with due to the constraints of coverage not extending to the distal side of the object].

Regarding claim 10, Liu discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations [see Paragraph 0251 – discusses a non-transitory computer readable medium that when executed by a processor of a vehicle causes the processor to execute a method], the operations comprising: 
calculating a zone failure risk score for each of a plurality of predetermined zones based on a sensor failure risk score associated with each of a plurality of sensors mounted on the ADV, the plurality of predetermined zones being defined based on a sensor layout of the sensors [see Paragraph 0166 - discusses that a zone is either qualified or disqualified (score) based on whether the sensor is qualified or unqualified (score), and see Paragraph 0182 - discusses determining the sensor qualification and zone qualification, all zones (see Paragraph 0158 - discusses sensor zones, which have designated sensors) are checked, and see Figure 2A below - depicts an autonomous vehicles sensor layout and the sensors zones]; 

    PNG
    media_image2.png
    445
    749
    media_image2.png
    Greyscale

Figure 2A of Liu

determining a sensor capability coverage of the ADV based on the zone failure risk score associated with each of the plurality of predetermined zones [see Paragraph 0175 - discusses a sensor qualification function where each zone is checked using the sensor, when the sensor is unqualified it becomes disqualified due to its degradation]; 
determining a drivable area of the ADV based on the sensor capability coverage in view of map data associated with a current location of the ADV [see Paragraph 0217 - discusses that eliminating zones where the sensor is degraded, and using (not effected zones) data that is qualified for automated driving: not using the effected sensor reduces accidents and unpredicted driving, and see Paragraph 0133 - discusses using a GPS to correlate the position of a vehicle with a map database]; and 
planning a trajectory based on the drivable area to autonomously drive the ADV to navigate a driving environment surrounding the ADV [see Paragraph 0219 - discusses that qualified sensor information is received and that the sensor coverage zone is updated for the vehicle, the updated sensor coverage zone is used for planning a path].

Liu fails to disclose wherein the zone failure risk score of each of the plurality of predetermined zones is calculated based on a mean time between failure (MTBF) for each of the plurality of sensors associated with the corresponding zone, the MTBF representing a frequency of each of the plurality of sensors indicates a false positive or a false negative of object detection.

Sharma discloses wherein a zone failure risk score of each of a plurality of predetermined zones is calculated based on a mean time between failure (MTBF) for each of the plurality of sensors associated with the corresponding zone [see Paragraph 0055 - discusses determining an operation context (mean time between failure), then determining sensor health based on mean time between failure, by obtaining data from a first sensor (camera/LIDAR) and a second sensor (LIDAR/camera)].
Sharma suggests that using a less reliable sensor will skew data [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Liu to calculate the zones for the sensors based a mean time between failure (MTBF) as taught by Sharma in order to overcome skewed data from a sensor [Sharma, see Paragraph 0055].

However, the combination of Liu and Sharma fails disclose the MTBF representing a frequency of each of the plurality of sensors indicates a false positive or a false negative of object detection.

Hosoi discloses a frequency of a sensor that indicates a false positive or a false negative of object detection [see Paragraph 0026 – discusses receiving a sensor failure notification a number of times within a prescribed period (frequency), the sensor erroneously detects an object (false positive) or the sensor has failed to detect an object (false negative) within a prescribed period].
Hosoi suggests that by using a frequency of sensor failure notifications a number of times within a prescribed period allows for identifying a sensor and to not use results of that sensor [see Paragraph 0026] and that by including the measurement result prevents abnormal operation caused by misidentification of an obstacle [see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the MTBF for sensors as taught by Sharma to the calculate a MTBF using a frequency, that indicates a false positive or a false negative of object detection, as taught by Hosoi in order to identify sensors (with failures) and to not use results of that sensor [Hosoi, see Paragraph 0026] and also to prevent abnormal operation caused by misidentification of an obstacle [Hosoi, see Paragraph 0004].

Regarding claim 11, Liu, Sharma, and Hosoi disclose the invention with respect to claim 10. Liu further discloses wherein the operations further comprise: detecting an obstacle based on sensor data obtained from at least a portion of the sensors [see Paragraph 0129 - discusses sensing object information]; and 
adjusting the drivable area based on a position of the obstacle relative to the current location of the ADV [see Paragraph 0137 - discussed controlling the behavior of the current location of the vehicle based on the sensed object information].

Regarding claim 12, Liu, Sharma, and Hosoi disclose the invention with respect to claim 11. Liu further discloses wherein adjusting the drivable area based on a position of the obstacle comprises:
detecting that the obstacle is located within the drivable area; determining a maximum deceleration rate of the ADV [see Paragraph 0137 - discussed controlling the behavior of the vehicle based on the sensed object information, the behavior being a deceleration rate (see Paragraph 0059 - discusses based on the sensor data, a braking operation is adjusted), see Paragraph 0126 – discusses determining the deceleration rate of the vehicle]; and 
refining the drivable area based on the maximum deceleration rate in view of an obstacle detected within the drivable area to avoid colliding with the obstacle [see Paragraph 0137 - discusses controlling the deceleration of the vehicle with respect to the inter-object spacing magnitude of the current location of the vehicle and the sensed object information].

Regarding claim 13, Liu, Sharma, and Hosoi disclose the invention with respect to claim 11. Liu further discloses detecting that the obstacle is located within the drivable area [see Paragraph 0129 - discusses sensing object information];
predicting a moving trajectory of the obstacle [see Paragraphs 0139-0141 - discusses modeling the behavior of nearby objects; predicting whether a vehicle will attempt to pass a slow moving vehicle in the right lane]; and
refining the drivable area of the ADV based on the predicted moving trajectory of the obstacle [see Paragraph 0137 - discusses controlling the deceleration of the vehicle with respect to the inter-object spacing magnitude of the current location of the vehicle and the sensed object information, and see Paragraph 0139 - discusses determining a behavior of the vehicle using the modeled behavior of objects].

Regarding claim 15, Liu, Sharma, and Hosoi disclose the invention with respect to claim 13. Liu further discloses wherein a portion of the obstacle is located within the drivable area [see Paragraph 0129 - discusses sensing object information, and see Paragraph 0037 – discusses sensing with a LIDAR or camera, sensing with either of these will only be able to detect a portion of the object to begin with due to the constraints of coverage not extending to the distal side of the object].

Regarding claim 16, Liu discloses a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions [see Paragraph 0047 – discusses a memory and processor of a vehicle, and see Paragraph 0058 – discusses that the memory stores instructions used by the processor], which when executed by the processor, cause the processor to perform operations, the operations including: 
calculating a zone failure risk score for each of a plurality of predetermined zones based on a sensor failure risk score associated with each of a plurality of sensors mounted on the ADV, the plurality of predetermined zones being defined based on a sensor layout of the sensors [see Paragraph 0166 - discusses that a zone is either qualified or disqualified (score) based on whether the sensor is qualified or unqualified (score), and see Paragraph 0182 - discusses determining the sensor qualification and zone qualification, all zones (see Paragraph 0158 - discusses sensor zones, which have designated sensors) are checked, and see Figure 2A below - depicts an autonomous vehicles sensor layout and the sensors zones]; 

    PNG
    media_image2.png
    445
    749
    media_image2.png
    Greyscale

Liu

determining a sensor capability coverage of the ADV based on the zone failure risk score associated with each of the plurality of predetermined zones [see Paragraph 0175 - discusses a sensor qualification function where each zone is checked using the sensor, when the sensor is unqualified it becomes disqualified due to its degradation]; 
determining a drivable area of the ADV based on the sensor capability coverage in view of map data associated with a current location of the ADV [see Paragraph 0217 - discusses that eliminating zones where the sensor is degraded, and using (not effected zones) data that is qualified for automated driving: not using the effected sensor reduces accidents and unpredicted driving, and see Paragraph 0133 - discusses using a GPS to correlate the position of a vehicle with a map database]; and 
planning a trajectory based on the drivable area to autonomously drive the ADV to navigate a driving environment surrounding the ADV [see Paragraph 0219 - discusses that qualified sensor information is received and that the sensor coverage zone is updated for the vehicle, the updated sensor coverage zone is used for planning a path].

However, Liu fails to disclose wherein the zone failure risk score of each of the plurality of predetermined zones is calculated based on a mean time between failure (MTBF) for each of the plurality of sensors associated with the corresponding zone, the MTBF representing a frequency of each of the plurality of sensors indicates a false positive or a false negative of object detection.

Sharma discloses wherein a zone failure risk score of each of a plurality of predetermined zones is calculated based on a mean time between failure (MTBF) for each of the plurality of sensors associated with the corresponding zone [see Paragraph 0055 - discusses determining an operation context (mean time between failure), then determining sensor health based on mean time between failure, by obtaining data from a first sensor (camera/LIDAR) and a second sensor (LIDAR/camera)].
Sharma suggests that using a less reliable sensor will skew data [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Liu to calculate the zones for the sensors based a mean time between failure (MTBF) as taught by Sharma in order to overcome skewed data from a sensor [Sharma, see Paragraph 0055].

However, the combination of Liu and Sharma fails disclose the MTBF representing a frequency of each of the plurality of sensors indicates a false positive or a false negative of object detection.

Hosoi discloses a frequency of a sensor that indicates a false positive or a false negative of object detection [see Paragraph 0026 – discusses receiving a sensor failure notification a number of times within a prescribed period (frequency), the sensor erroneously detects an object (false positive) or the sensor has failed to detect an object (false negative) within a prescribed period].
Hosoi suggests that by using a frequency of sensor failure notifications a number of times within a prescribed period allows for identifying a sensor and to not use results of that sensor [see Paragraph 0026] and that by including the measurement result prevents abnormal operation caused by misidentification of an obstacle [see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the MTBF for sensors as taught by Sharma to the calculate a MTBF using a frequency, that indicates a false positive or a false negative of object detection, as taught by Hosoi in order to identify sensors (with failures) and to Hosoi, see Paragraph 0026] and also to prevent abnormal operation caused by misidentification of an obstacle [Hosoi, see Paragraph 0004].

Regarding claim 17, Liu, Sharma, and Hosoi disclose the invention with respect to claim 16. Liu further discloses detecting an obstacle based on sensor data obtained from at least a portion of the sensors [see Paragraph 0129 - discusses sensing object information]; and 
adjusting the drivable area based on a position of the obstacle relative to the current location of the ADV [see Paragraph 0137 - discussed controlling the behavior of the current location of the vehicle based on the sensed object information].

Regarding claim 18, Liu, Sharma, and Hosoi disclose the invention with respect to claim 17. Liu further discloses wherein adjusting the drivable area based on a position of the obstacle comprises:
detecting that the obstacle is located within the drivable area; determining a maximum deceleration rate of the ADV [see Paragraph 0137 - discussed controlling the behavior of the vehicle based on the sensed object information, the behavior being a deceleration rate (see Paragraph 0059 - discusses based on the sensor data, a braking operation is adjusted), see Paragraph 0126 – discusses determining the deceleration rate of the vehicle]; and
refining the drivable area based on the maximum deceleration rate in view of an obstacle detected within the drivable area to avoid colliding with the obstacle [see Paragraph 0137 - discusses controlling the deceleration of the vehicle with respect to the inter-object spacing magnitude of the current location of the vehicle and the sensed object information].

Liu, Sharma, and Hosoi disclose the invention with respect to claim 17. Liu further discloses detecting that the obstacle is located within the drivable area [see Paragraph 0129 - discusses sensing object information];
predicting a moving trajectory of the obstacle [see Paragraphs 0139-0141 - discusses modeling the behavior of nearby objects; predicting whether a vehicle will attempt to pass a slow moving vehicle in the right lane]; and
refining the drivable area of the ADV based on the predicted moving trajectory of the obstacle [see Paragraph 0137 - discusses controlling the deceleration of the vehicle with respect to the inter-object spacing magnitude of the current location of the vehicle and the sensed object information, and see Paragraph 0139 - discusses determining a behavior of the vehicle using the modeled behavior of objects].

Regarding claim 21, Liu, Sharma, and Hosoi disclose the invention with respect to claim 19. Liu further discloses wherein a portion of the obstacle is located within the drivable area [see Paragraph 0129 - discusses sensing object information, and see Paragraph 0037 – discusses sensing with a LIDAR or camera, sensing with either of these will only be able to detect a portion of the object to begin with due to the constraints of coverage not extending to the distal side of the object].

Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Sharma in view of Hosoi further in view of Eggert et al. (U.S. Publication No. 2018/0231974 A1) hereinafter Eggert.

Regarding claim 5, Liu, Sharma, and Hosoi disclose the invention with respect to claim 4.
Liu, Sharma, and Hosoi fails to disclose wherein the moving trajectory of the obstacle is predicted in response to detecting that the obstacle is located outside of the drivable area.

Eggert discloses wherein a moving trajectory of an obstacle is predicted in response to detecting that the obstacle is located outside of a drivable area [see Paragraph 0052 - discusses determining an object that is not detected by a sensor in a coverage area around a vehicle (virtual object), such as an object (vehicle) in an occluded area, and see Paragraph 0053 - discusses that the behavior of the vehicle is predicted (future trajectory)].
Eggert suggests that predicting behavior of objects helps determine collisions before they happen, so the vehicle can adjust [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Liu to include a trajectory prediction for moving objects outside of the drivable area as taught by Eggert in order to determine collisions before they happen [Eggert, see Paragraph 0055].

Regarding claim 14, Liu, Sharma, and Hosoi disclose the invention with respect to claim 13. 
However, the combination of Liu, Sharma, and Hosoi fails to disclose wherein the moving trajectory of the obstacle is predicted in response to detecting that the obstacle is located outside of the drivable area.

Eggert discloses wherein a moving trajectory of an obstacle is predicted in response to detecting that the obstacle is located outside of a drivable area [see Paragraph 0052 - discusses determining an object that is not detected by a sensor in a coverage area around a vehicle (virtual object), such as an object (vehicle) in an occluded area, and see Paragraph 0053 - discusses that the behavior of the vehicle is predicted (future trajectory)].
Eggert suggests that predicting behavior of objects helps determine collisions before they happen, so the vehicle can adjust [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Liu to include a trajectory prediction for moving objects outside of the drivable area as taught by Eggert in order to determine collisions before they happen [Eggert, see Paragraph 0055].

Regarding claim 20, Liu, Sharma, and Hosoi disclose the invention with respect to claim 19. 
However, the combination of Liu, Sharma, and Hosoi fails to disclose wherein the moving trajectory of the obstacle is predicted in response to detecting that the obstacle is located outside of the drivable area.

Eggert discloses wherein a moving trajectory of an obstacle is predicted in response to detecting that the obstacle is located outside of a drivable area [see Paragraph 0052 - discusses determining an object that is not detected by a sensor in a coverage area around a vehicle (virtual object), such as an object (vehicle) in an occluded area, and see Paragraph 0053 - discusses that the behavior of the vehicle is predicted (future trajectory)].
Eggert suggests that predicting behavior of objects helps determine collisions before they happen, so the vehicle can adjust [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Liu to include a Eggert in order to determine collisions before they happen [Eggert, see Paragraph 0055].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Sharma in view of Hosoi further in view of Batts et al. (U.S. Publication No. 2020/0339151 A1) hereinafter Batts.

Regarding claim 8, Liu, Sharma, and Hosoi disclose the invention with respect to claim 1.
However, the combination of Liu, Sharma, and Hosoi fails to disclose determining that a first zone failure risk score of a first zone of the plurality of predetermined zones exceed a first predetermined risk threshold; and
modifying the sensor capability coverage of the ADV in response to determining that the first zone failure risk score exceeds the first predetermined risk threshold.

Batts discloses determining that a first zone failure risk score of a first zone of a plurality of predetermined zones exceed a first predetermined risk threshold [see Paragraphs 0152, 0163 and 0170-0171 - discusses determining whether a field of view (for a zone) confidence threshold is exceeded]; and
modifying a sensor capability coverage of the ADV in response to determining that the first zone failure risk score exceeds the first predetermined risk threshold [see Paragraph 0174 - discusses adjusting the measuring area of other sensors, when a sensors confidence level threshold is exceeded].

Batts suggests that when sensors fail, this impedes a vehicles ability to operate properly [see Paragraph 0003] and that by updating vehicle operation the vehicle can still function and drive safely [see Paragraph 0158].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors and controllers as taught by Liu to modify coverage of other sensors when a sensor fails as taught by Batts in order to operate a vehicle safely when there are sensor failures [Batts, see Paragraphs 0003, and 0158].

Regarding claim 9, Liu, Sharma, and Hosoi disclose the invention with respect to claim 1.
However, the combination of Liu, Sharma, and Hosoi fails to disclose determining that a first sensor fails to function properly; and 
modifying the sensor capability coverage of the ADV based on a sensor coverage of the failed first sensor.

Batts discloses determining that a first sensor fails to function properly [see Paragraphs 0152 and 0170-0171 - discusses determining whether a sensor has failed]; and 
modifying the sensor capability coverage of the ADV based on a sensor coverage of the failed first sensor [see Paragraph 0138 - discusses adjusting the measuring area of other sensors, when a sensor has failed].

Batts suggests that when sensors fail, this impedes a vehicles ability to operate properly [see Paragraph 0003] and that by updating vehicle operation the vehicle can still function and drive safely [see Paragraph 0158].
Liu to modify coverage of other sensors when a sensor fails as taught by Batts in order to operate a vehicle safely when there are sensor failures [Batts, see Paragraphs 0003, and 0158].

Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665